1    Susan St. Vincent
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                     UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                        DOCKET NUMBER: 6:18-PO-0718-JDP
11                       Plaintiff,
12           v.                                        STIPULATION TO CONTINUE INITIAL
                                                       APPEARANCE; AND ORDER THEREON
13    PATRICIA N. FOLK,
14                       Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Patricia FOLK, that the initial appearance in the above-

18   captioned matter set for May 7, 2019 be continued to May 21, 2019 at 10:00 a.m. Ms. Folk is

19   requesting additional time to obtain her driver’s license after which the parties may reach an

20   agreement for resolution.

21
            Dated: May 2, 2019                             /S/ Susan St. Vincent
22                                                         Susan St. Vincent
23                                                         Legal Officer
                                                           Yosemite National Park
24
            Dated: May 2, 2019                             /S/ Patricia Folk
25                                                         Patricia N. Folk
                                                           Defendant
26
27

28
                                                       1
1                                           ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, the May 7, 2019, initial appearance for Patricia Folk, Case 6:18-PO-00718-JDP, is
4
     continued to May 21, 2019, at 10:00 a.m.
5

6

7    IT IS SO ORDERED.

8
     Dated:      May 6, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
